EXHIBIT B
                                                                                                BMD Deployment - June 9, 2020 General Primary


         PRECINCT                     #                                POLLING LOCATION                                      STREET ADDRESS                     CITY, ZIP    # BMD Units


HARBINS A                            001 Harbins Elementary (GCPS)                                                3550 New Hope Road                Dacula GA 30019                    14

ROCKBRIDGE A                         002 Annistown Elementary (GCPS)                                              3150 Spain Road                   Snellville GA 30039                    8

DACULA                               003 Hebron Baptist Church                                                    202 Hebron Church Road NE         Dacula GA 30019                        9

SUWANEE A                            004 Suwanee Branch GC Public Library                                         361 Main Street                   Suwanee GA 30024                       5

BAYCREEK A                           005 Faith Community Church                                                   800 Grayson Parkway               Grayson GA 30017                       5

GOODWINS A                           006 McKendree UMC                                                            1570 Lawrenceville Suwanee Road   Lawrenceville GA 30043                 8

DULUTH A                             007 Duluth City Hall                                                         3167 Main Street NW               Duluth GA 30096                    10

DUNCANS A                            008 Frank Osborne Middle School                                              4404 Braselton Highway            Hoschton GA 30548                      9

PUCKETTS A                           009 Bogan Park Community Center (GC Park)                                    2723 N Bogan Road                 Buford GA 30519                    11

CATES A                              010 Snellville UMC                                                           2428 Main Street East             Snellville GA 30078                    5

BERKSHIRE A                          011 First Baptist Church of Lilburn                                          285 Main Street                   Lilburn GA 30047                       5

BERKSHIRE B                          012 Lucky Shoals Park Community Recreation Center                            4651 Britt Road                   Norcross GA 30093                  11

DUNCANS C                            013 Hamilton Mill UMC                                                        1450 Pine Road                    Dacula GA 30019                        6

GARNERS A                            014 Mountain Park Depot (GC Park)                                            5050 Five Forks Trickum Road      Lilburn GA 30047                       7

LAWRENCEVILLE A                      015 Lawrenceville First Baptist Church                                       165 Clayton Street                Lawrenceville GA 30046                 7

LAWRENCEVILLE B                      016 Gwinnett
                                         Gwinnett County
                                                  School ofFairgrounds
                                                             Mathematics, Science &                               2405 Sugarloaf Parkway            Lawrenceville GA 30045             10

MARTINS A                            017 Technology (GCPS)                                                        970 McElvaney Lane                Lawrenceville GA 30044                 7

MARTINS B                            018 New Hope Christian Church                                                1982 Old Norcross Road            Lawrenceville GA 30044                 6

MARTINS C                            019 Bethesda UMC                                                             444 Bethesda Church Road          Lawrenceville GA 30044                 5

PINCKNEYVILLE A                      020 Summerour Middle (GCPS)                                                  321 Price Place                   Norcross GA 30071                      6

G:\2020 Elections\June 9, 2020 General Primary_NonPartisan Election\Equipment\Equipment Roster_ 04.27.2020.xlsx
Created 04.21.2020
                                                                                                BMD Deployment - June 9, 2020 General Primary


         PRECINCT                     #                                POLLING LOCATION                                       STREET ADDRESS                      CITY, ZIP    # BMD Units


PINCKNEYVILLE B                      021 Rockbridge Elementary (GCPS)                                             6066 Rockbridge School Road         Norcross GA 30093                      7

PINCKNEYVILLE C                      022 Peachtree Corners Presbyterian Church                                    5918 Spalding Drive NW              Norcross GA 30093                      5

PINCKNEYVILLE D                      023 Meadowcreek Elementary (GCPS)                                            5025 Georgia Belle Court            Norcross GA 30093                      5

SUGAR HILL A                         024 Buford City Hall                                                         2300 Buford Highway                 Buford GA 30518                        9

SUGAR HILL B                         025 Sugar Hill Church                                                        5091 Nelson Brogdon Blvd (Hwy 20)   Sugar Hill GA 30518                11

HOG MOUNTAIN A                       026 Rock Springs UMC                                                         1100 Rock Springs Road              Lawrenceville GA 30043             10

HOG MOUNTAIN B                       027 Prospect UMC                                                             1549 Prospect Road                  Lawrenceville GA 30043                 9

ROCKYCREEK A                         028 Union Grove Baptist Church                                               4080 Fence Road                     Auburn GA 30011                    11

CATES B                              029 Five Forks Library                                                       2780 Five Forks Trickum Road        Lawrenceville GA 30044                 5

CATES C                              030 Britt Elementary (GCPS)                                                  2503 Skyland Drive                  Snellville GA 30078                    6

HOG MOUNTAIN D                       031 Woodward Mill Elementary (GCPS)                                          2020 Buford Drive                   Lawrenceville GA 30043                 6

BERKSHIRE D                          032 New Mercies Christian Church                                             4000 Five Forks Trickum Rd          Lilburn GA 30047                       6

BERKSHIRE E                          033 Arcado Elementary (GCPS)                                                 5150 Arcado Road SW                 Lilburn GA 30047                       5

BERKSHIRE F                          034 Lilburn Christian Church                                                 314 Arcado Road                     Lilburn GA 30047                       5

CATES D                              035 Berean Baptist Church                                                    1405 Hewatt Road                    Lilburn GA 30047                       7

CATES E                              036 Trinity Lutheran Church                                                  1826 Killian Hill Road              Lilburn GA 30047                       6

PINCKNEYVILLE E                      037 Winters Chapel United Methodist Church                                   5105 Winters Chapel Road            Atlanta, GA 30360                      5

PINCKNEYVILLE F                      038 Best Friend Park (GC Park)                                               6224 Jimmy Carter Blvd              Norcross GA 30071                      5

DUNCANS D                            039 Hamilton Mill Christian Church                                           3809 Sardis Church Road             Buford GA 30519                    13

PINCKNEYVILLE H                      040 Pinckneyville Community Center (GC Park)                                 4650 Peachtree Industrial Blvd      Norcross GA 30071                      9

G:\2020 Elections\June 9, 2020 General Primary_NonPartisan Election\Equipment\Equipment Roster_ 04.27.2020.xlsx
Created 04.21.2020
                                                                                                BMD Deployment - June 9, 2020 General Primary


         PRECINCT                     #                                POLLING LOCATION                                       STREET ADDRESS                 CITY, ZIP     # BMD Units


BAYCREEK B                           041 Peachcrest Christian Church                                              4100 Rosebud Road              Loganville GA 30052                 11

LAWRENCEVILLE C                      042 Dyer Elementary School (GCPS)                                            1707 Hurricane Shoals Road     Dacula GA 30019                         6

MARTINS D                            043 Sweetwater Middle (GCPS)                                                 3500 Cruse Road                Lawrenceville GA 30044                  5

ROCKBRIDGE B                         044 Centerville Elementary (GCPS)                                            3115 Centerville Hwy           Snellville GA 30039                     8

GARNERS B                            045 Shiloh Elementary (GCPS)                                                 2400 Ross Road                 Snellville GA 30039                     6

CATES F                              046 Forrest Hills @ Mountain View                                            2849 Mountain View Road        Snellville GA 30078                     5

CATES G                              047 Cannon UMC                                                               2424 Webb Gin House Road       Snellville GA 30078                     5

DULUTH B                             048 Mason Elementary (GCPS)                                                  3030 Bunten Road               Duluth GA 30096                         7

GARNERS C                            049 Lucerne Baptist Church                                                   4805 Stn Mtn Hwy (US78)        Lilburn GA 30047                        5

PINCKNEYVILLE I                      050 Beaver Ridge Elementary (GCPS)                                           1978 Beaver Ruin Road          Norcross GA 30071                       5

PINCKNEYVILLE J                      051 Iglesia Metropolitana Seventh Day Adventist                              5990 Oakbrook Parkway          Norcross GA 30093                       5

BERKSHIRE G                          052 Mountain Park First Baptist Church                                       5485 Five Forks Trickum Road   Stone Mountain GA 30087                 5

CATES H                              053 T.W. Briscoe Park Main Building (Snellville Park)                        2500 Sawyer Pkwy               Snellville GA 30078                     8

SUGAR HILL C                         054 New Prospect UMC                                                         2018 Buford Dam Road           Buford GA 30518                     10

SUGAR HILL D                         055 Lanier Middle School                                                     6482 Suwanee Dam Rd            Buford GA 30518                         9

DULUTH C                             056 Duluth Festival Center                                                   3142 Hill Street               Duluth GA 30096                         5

DULUTH D                             057 BB Harris Elementary (GCPS)                                              3123 Claiborne Drive           Duluth GA 30096                     10

PINCKNEYVILLE K                      058 Saint Mary of Egypt Orthodox Church                                      925 Beaver Ruin Road           Norcross GA 30092                       8

PINCKNEYVILLE N                      059 Landmark Church                                                          3737 Holcomb Bridge Road       Norcross GA 30092                       8

LAWRENCEVILLE D                      060 Rhodes Jordan Community Center (GC Park)                                 100 E Crogan Street            Lawrenceville GA 30046              10

G:\2020 Elections\June 9, 2020 General Primary_NonPartisan Election\Equipment\Equipment Roster_ 04.27.2020.xlsx
Created 04.21.2020
                                                                                                BMD Deployment - June 9, 2020 General Primary


         PRECINCT                     #                                POLLING LOCATION                                       STREET ADDRESS                  CITY, ZIP     # BMD Units


LAWRENCEVILLE E                      061 Lawrenceville First UMC                                                  395 W. Crogan Street            Lawrenceville GA 30046                  5

PINCKNEYVILLE L                      062 Peachtree Corners Baptist Church                                         4480 Peachtree Corners Circle   Norcross GA 30092                       5

PINCKNEYVILLE M                      063 Simpson Elementary (GCPS)                                                4525 E. Jones Bridge Road       Norcross GA 30092                       5

GARNERS D                            064 Voices of Faith                                                          2500 Rockbridge Road            Stone Mountain GA 30087                 7

BERKSHIRE H                          065 Calvary Baptist Church                                                   5255 Hwy 29                     Lilburn GA 30047                        5

PINCKNEYVILLE O                      066 Atlanta Chinese Christian Church                                         4434 Britt Road                 Tucker GA 30084                         7

PUCKETTS E                           067 Patrick Elementary (GCPS)                                                2707 Kilgore Road               Buford GA 30519                     11

CATES I                              068 Oak Road Lutheran Church                                                 1004 Oak Rd SW                  Lilburn GA 30047-1827                   7

CATES J                              069 Good Shepherd Presbyterian Church                                        1400 Killian Hill Road          Lilburn GA 30047                        7

GOODWINS B                           070 Collins Hill Library                                                     455 Camp Perrin Road            Lawrenceville GA 30043                  8

LAWRENCEVILLE F                      071 Mount Vernon Baptist Church                                              450 Rock House Road SE          Lawrenceville GA 30045                  8

MARTINS E                            072 Ferguson Elementary (GCPS)                                               1755 Centerview Drive           Duluth GA 30096                     13

PINCKNEYVILLE P                      073 Peachtree Corners Christian Church                                       6060 Spalding Drive             Norcross GA 30092                       5

PINCKNEYVILLE Q                      074 Beaver Ruin Road Baptist Church                                          1200 Beaver Ruin Road           Norcross GA 30093                       5

ROCKBRIDGE C                         075 Zoar United Methodist Church                                             3895 Zoar Church Road           Snellville GA 30039                 10

ROCKBRIDGE D                         076 Evangel Community Church                                                 3857 Centerville-Rosebud Road   Snellville GA 30039                     7

GOODWINS C                           077 Gwinnett Church of Christ                                                1736 Sever Road                 Lawrenceville GA 30043              11

BAYCREEK K                           078 Grayson United Methodist Church                                          555 Grayson Pkwy                Grayson GA 30017                        7

CATES K                              079 Gwinnett Community Church                                                2516 Five Forks Trickum Rd      Lawrenceville GA 30044                  5

BAYCREEK C                           080 Grace-New Hope Church                                                    1766 New Hope Rd                Lawrenceville GA 30045              12

G:\2020 Elections\June 9, 2020 General Primary_NonPartisan Election\Equipment\Equipment Roster_ 04.27.2020.xlsx
Created 04.21.2020
                                                                                                BMD Deployment - June 9, 2020 General Primary


         PRECINCT                     #                                POLLING LOCATION                                      STREET ADDRESS                 CITY, ZIP    # BMD Units


CATES L                              081 Westminster Presbyterian Church                                          2208 E. Main Street           Snellville GA 30078                    8

DULUTH E                             082 Pleasant Hill Presbyterian Church                                        3700 Pleasant Hill Road       Duluth GA 30096                    10

GOODWINS D                           083 Richland Homeowners Clubhouse                                            2074 Quinton Place            Suwanee GA 30024                       8

LAWRENCEVILLE G                      084 First Christian Church                                                   3495 Sugarloaf Pkwy           Lawrenceville GA 30044                 6

LAWRENCEVILLE H                      085 Creekland Middle (GCPS)                                                  170 Russell Road              Lawrenceville GA 30044                 8

MARTINS F                            086 Corley Elementary (GCPS)                                                 1331 Pleasant Hill Road       Lawrenceville GA 30044                 5

PINCKNEYVILLE S                      087 Saint Patrick's Catholic Church                                          2140 Beaver Ruin Road         Norcross GA 30071                      7

ROCKBRIDGE E                         088 Bethany Baptist Church                                                   2306 Bethany Church Road      Snellville GA 30039                    9

SUGAR HILL E                         089 Lanier High School (GCPS)                                                918 Buford Hwy                Sugar Hill GA 30518                    7

LAWRENCEVILLE I                      090 C3 Church                                                                1065 Walther Blvd             Lawrenceville GA 30043                 7

BAYCREEK D                           091 First Baptist Church of Grayson                                          2142 Loganville Hwy           Grayson GA 30017                       9

BERKSHIRE J                          092 Harvest Community Church of the Nazarene                                 701 Cole Drive                Lilburn GA 30047                       5

CATES M                              093 Craig Elementary (GCPS)                                                  1075 Rocky Road               Lawrenceville GA 30044                 8

CATES N                              094 Pharr Elementary (GCPS)                                                  1500 North Road               Snellville GA 30078                    5

DULUTH F                             095 Infinite Energy Center                                                   6400 Sugarloaf Pkwy           Duluth GA 30097                    12

DULUTH G                             096 Bunten Road Park (Duluth City Park)                                      3180 Bunten Road              Duluth GA 30096                        6

GOODWINS E                           097 Jackson Elementary (GCPS)                                                1970 Sever Road               Lawrenceville GA 30043             10

GOODWINS F                           098 Walnut Grove Elementary (GCPS)                                           75 Taylor Road                Suwanee GA 30024                       6

PINCKNEYVILLE T                      099 First Chinese Baptist Church - Atlanta                                   2525 Gravitt Road             Duluth GA 30096                        6

SUWANEE B                            100 George Pierce Park (GC Park)                                             55 Buford Hwy                 Suwanee GA 30024                       9

G:\2020 Elections\June 9, 2020 General Primary_NonPartisan Election\Equipment\Equipment Roster_ 04.27.2020.xlsx
Created 04.21.2020
                                                                                                BMD Deployment - June 9, 2020 General Primary


         PRECINCT                     #                                POLLING LOCATION                                      STREET ADDRESS                 CITY, ZIP     # BMD Units


PINCKNEYVILLE U                      101 Winters Chapel Baptist Church                                            6625 Winters Chapel Road      Doraville GA 30360                      5

PUCKETTS B                           102 Harmony Elementary (GCPS)                                                3946 S. Bogan Road            Buford GA 30519                         6

BERKSHIRE L                          103 The NETT at BERKMAR                                                      675 Pleasant Hill Road        Lilburn GA 30047                        6

ROCKBRIDGE F                         104 Lenora Park Gym (GC Park)                                                4515 Lenora Church Road       Snellville GA 30039                 11

SUGAR HILL F                         105 Sugar Hill Elementary (GCPS)                                             939 Level Creek Road          Buford GA 30518                         8

SUWANEE C                            106 Suwanee Service Center (GCPS)                                            670 Highway 23 NW             Suwanee GA 30024                    11

CATES O                              107 Five Forks Middle (GCPS)                                                 3250 River Dr, SW             Lawrenceville GA 30044                  5

BAYCREEK E                           108 South Gwinnett Baptist Church                                            3400 Rosebud Road             Loganville GA 30052                     6

BERKSHIRE M                          109 Killian Hill Baptist/Christian School                                    151 Arcado Road               Lilburn GA 30047                        5

MARTINS G                            110 Galilean Baptist Church                                                  1390 Monfort Road             Lawrenceville GA 30042                  5

DULUTH H                             111 Chattahoochee Elementary (GCPS)                                          2930 Albion Farm Road         Duluth GA 30097                         6

BERKSHIRE N                          112 Mountain Park Activity Building (GC Park)                                1063 Rockbridge Road          Stone Mountain GA 30087                 6

PINCKNEYVILLE V                      113 Rock Bridge Baptist Church of Nocross Inc                                1012 Rockbridge Road          Norcross GA 30093                       5

PINCKNEYVILLE W                      114 Hopewell Baptist Church                                                  182 Hunter Street             Norcross GA 30071                       8

MARTINS H                            115 Bethesda Elementary (GCPS)                                               525 Bethesda School Road      Lawrenceville GA 30044              10

MARTINS I                            116 Amazing Grace Lutheran Church                                            3305 Lawrenceville Hwy        Lawrenceville GA 30044                  8

MARTINS J                            117 Kanoheda Elementary (GCPS)                                               1025 Herrington Road          Lawrenceville GA 30044                  8

GARNERS F                            118 Mountain Park United Methodist Church                                    1405 Rockbridge Road          Stone Mountain GA 30087                 5

BERKSHIRE O                          119 Knight Elementary School (GCPS)                                          401 North River Dr            Lilburn GA 30047                        5

BERKSHIRE P                          120 Berkmar Middle School (GCPS)                                             4355 Lawrenceville Hwy        Lilburn GA 30047                        5

G:\2020 Elections\June 9, 2020 General Primary_NonPartisan Election\Equipment\Equipment Roster_ 04.27.2020.xlsx
Created 04.21.2020
                                                                                                BMD Deployment - June 9, 2020 General Primary


         PRECINCT                     #                                POLLING LOCATION                                      STREET ADDRESS                  CITY, ZIP        # BMD Units


PINCKNEYVILLE X                      121 Norcross High School                                                     5300 Spalding Drive            Norcross GA 30092                          7

ROCKBRIDGE G                         122 Anderson-Livsey Elementary (GCPS)                                        4521 Centerville Hwy           Snellville GA 30039                    11

PINCKNEYVILLE Y                      123 Iglesia Bautista Nueva Jerusalem                                         5300 Williams Road             Norcross GA 30093                          7

GOODWINS G                           124 Christ the Lord Lutheran Church                                          1001 Duluth Hwy                Lawrenceville GA 30043                     5

PINCKNEYVILLE Z                      125 Jones Bridge Park/Good Age Building (GC Park)                            4901 E Jones Bridge Road       Norcross GA 30092                          5

PINCKNEYVILLE A                      126 Peachtree Elementary (GCPS)                                              5995 Crooked Creek Road        Peachtree Corners GA 30092                 5

LAWRENCEVILLE J                      127 Grafted Church                                                           2149 Five Forks Trickum Road   Lawrenceville GA 30044                     5

GOODWINS H                           128 Peachtree Road Baptist Church                                            142 Old Peachtree Road         Suwanee GA 30024                           5

DUNCANS B                            129 Duncan Creek Elementary (GCPS)                                           4500 Braselton Hwy             Hoschton GA 30548                      10

SUWANEE D                            130 Riverside Elementary (GCPS)                                              5445 Settles Bridge Road       Suwanee GA 30024                           9

SUWANEE E                            131 Level Creek UMC - O'Rouke Family Life Center                             4844 Suwanee Dam Road          Suwanee GA 30024                           8

LAWRENCEVILLE K                      132 Taylor Elementary (GCPS)                                                 600 Taylor School Drive        Lawrenceville GA 30043                     6

HARBINS B                            133 Dacula Park Activity Building (GC Park)                                  2735 Old Auburn Road           Dacula GA 30019                            9

BAYCREEK F                           134 Chestnut Grove Baptist Church                                            2299 Rosebud Road              Grayson GA 30017                           9

PUCKETTS C                           135 Ivy Creek Elementary (GCPS)                                              3443 Ridge Road                Buford GA 30519                            6

HOG MOUNTAIN C                       136 North Metro First Baptist Church                                         1026 Old Peachtree Road        Lawrenceville GA 30043                     8

ROCKYCREEK B                         137 Fort Daniel Elementary School (GCPS)                                     1725 Auburn Rd                 Dacula GA 30019                        10

DULUTH I                             138 Hull Middle School (GCPS)                                                1950 Old Peachtree Road        Duluth GA 30097                        10

MARTINS K                            139 Saint Marguerite D'Youville Catholic Church                              85 Gloster Road NW             Lawrenceville GA 30044                 10

SUWANEE H                            140 North Gwinnett Church                                                    4973 West Price Road           Suwanee GA 30024                           7

G:\2020 Elections\June 9, 2020 General Primary_NonPartisan Election\Equipment\Equipment Roster_ 04.27.2020.xlsx
Created 04.21.2020
                                                                                                BMD Deployment - June 9, 2020 General Primary


         PRECINCT                     #                                POLLING LOCATION                                      STREET ADDRESS                   CITY, ZIP     # BMD Units


SUGAR HILL G                         141 Sycamore Elementary School                                               5695 Sycamore Road               Sugar Hill GA 30518                    5

SUWANEE F                            142 Suwanee Full Gospel Church                                               3268 Smithtown Road              Suwanee GA 30024                       8

LAWRENCEVILLE L                      143 Sunrise Baptist Church                                                   3000 Sugarloaf Parkway           Lawrenceville GA 30045                 9

LAWRENCEVILLE M                      144 Gwinnett Co Dept of Water Resources                                      684 Winder Hwy                   Lawrenceville GA 30045             14

BAYCREEK G                           145 Gracepointe Church of the Nazarene                                       2900 Rosebud Road                Loganville GA 30052                12

BAYCREEK H                           146 W.J. Cooper Elementary School                                            555 Ozora Rd                     Loganville GA 30052                13

BAYCREEK I                           147 Cornerstone Baptist Church                                               1400 Grayson Highway             Lawrenceville GA 30045             11

BERKSHIRE Q                          148 Saint Stephen the Martyr Catholic Church                                 5373 Wydella Road                Lilburn GA 30047                       5

GOODWINS I                           149 Gwinnett Christian Life Assembly of God                                  1670 Sever Road                  Lawrenceville GA 30043                 5

DULUTH K                             150 Shorty Howell Park Activity Building (GC Park)                           2750 Pleasant Hill Road          Duluth GA 30096                        6

HARBINS C                            151 Ebenezer Baptist Church                                                  2570 Harbins Road                Dacula GA 30019                        5

ROCKYCREEK C                         152 Grace Baptist Church                                                     2980 Old Peachtree Road          Dacula GA 30019                        9

LAWRENCEVILLE N                      153 Central Baptist Church                                                   250 Gwinnett Drive               Lawrenceville GA 30045                 5

PUCKETTS D                           154 Pucketts Mill Elementary School (GCPS)                                   2442 South Pucketts Mill Rd      Dacula GA 30019                        7

SUWANEE G                            155 Epiphany Lutheran Church                                                 1350 Peachtree Industrial Blvd   Suwanee GA 30024                       7
BAYCREEK J                           156 Community of Grace Lutheran Church                                       1200 Athens Highway              Grayson GA 30017                       9




G:\2020 Elections\June 9, 2020 General Primary_NonPartisan Election\Equipment\Equipment Roster_ 04.27.2020.xlsx
Created 04.21.2020
